IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs April 22, 2015


       STATE OF TENNESSEE v. RODERICK DEWAYNE CROSBY

                Appeal from the Criminal Court for Davidson County
                    No. 2011B1911     Mark J. Fishburn, Judge




                 No. M2014-00914-CCA-R3-CD – Filed July 13, 2015




The defendant, Roderick Dewayne Crosby, was convicted of four counts of aggravated
kidnapping, Class B felonies, three counts of aggravated robbery, Class B felonies, one
count of burglary, a Class C felony, one count of aggravated assault, a Class C felony,
and one count of possession of a firearm with the intent to go armed during the
commission of a dangerous felony, a Class D felony. The trial court imposed an effective
sentence of thirty-four years. On appeal, the defendant contends that the evidence is
insufficient to support his convictions for aggravated kidnapping; the trial court erred in
denying his motion to suppress a photographic lineup identification; and that the trial
court erroneously applied an enhancement factor and erred by imposing consecutive
sentencing. After reviewing the briefs, the record, and the applicable law, we affirm the
judgments of the trial court but remand the case for resentencing for the firearm offense
and for the entry of a corrected judgment.

Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed;
                                 Case Remanded

JOHN EVERETT WILLIAMS, J. delivered the opinion of the Court, in which ALAN E.
GLENN and ROGER A. PAGE, JJ. joined.

Joshua L. Brand (on appeal), and Mark Kovach (at trial), Nashville, Tennessee, for the
Appellant, Roderick Dewayne Crosby.

Herbert H. Slatery III, Attorney General and Reporter; Leslie E. Price, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and Sarah Davis and Robert
McGuire, Assistant District Attorneys General, for the Appellee, State of Tennessee.
                                              OPINION

                          FACTS AND PROCEDURAL HISTORY

        This case arose after the defendant and two others invaded the victims‟ home.
     1
T.B. testified that at the time of the incident, she was living with her grandmother, B.M.,
her mother, P.M., and her younger brother, J.C. B.M. slept on a couch in the living room,
J.C. had his own bedroom, and T.B. and P.M. shared a bedroom (“T.B.‟s room”). On the
evening of the incident, after the rest of the family had gone to sleep, T.B. was awake in
her bedroom when she heard several loud kicking noises at the door. She started
screaming at her mother that someone was kicking the door, and the two rushed into the
living room.

        T.B. and P.M. saw three men in the living room. All three men were wearing dark
“hoodies,” had bandanas covering their faces, and were holding guns, which the victims
testified were visible for the entirety of the incident. T.B. testified that the victims‟ cell
phones were all on a dresser and that the men took the cell phones as soon as they entered
the residence. The first man was later identified as Kirk Pointer, the second man was
identified as the defendant, and the third man was identified as “Pop.” 2 T.B. described
the defendant as an African-American male who was “kind of short” with “shoulder
length” dreadlocks. She believed that the defendant‟s hood was down because she was
able to see his dreadlocks. She testified that the defendant had his sleeves rolled up, and
she saw that he had a sizeable tattoo of the letter “C” on his left arm. He wore a bandana
tied around his mouth and nose, but the bandana slid off of his nose several times,
allowing T.B. to partially see his nose. T.B. recognized him as a person whom she had
previously seen at a store in North Nashville, but she did not know him by name. P.M.
described the defendant as an African-American male who had dreadlocks that fell just
beyond his shoulders. She also testified that his sleeves were rolled up and that he had a
“very visible” tattoo of the letter “C” on his left arm. P.M. saw that the defendant had
other tattoos, but she did not attempt to identify them because the “C” was the most
distinguishable tattoo. T.B. and P.M. both identified a photograph of a tattoo of a “C” as
the tattoo that they saw on the defendant.

       T.B. believed that the men were intending to rob her sister‟s boyfriend, whom they
mistakenly believed lived at the residence. She testified that the defendant, after seeing a
picture of her sister‟s boyfriend, informed Mr. Pointer and Pop that they were “in the
right house,” although J.C. testified that it may have been Pop who identified the

         1
          In order to protect the privacy of the victims, we will refer to them by their initials.
         2
          From the testimony at trial, it is unclear whether the third man‟s name was “Pop” or “Pac.” The
majority of the witnesses referred to “Pop,” and we will do the same throughout the opinion.
                                                   2
boyfriend. The men asked if anyone else was in the house, and P.M. informed them that
J.C. was there.

        J.C. testified that he was in his bedroom asleep when he heard shouting in the
living room. He went to investigate the commotion and saw T.B., P.M., and B.M. in the
living room with three armed men. J.C. attempted to return to his bedroom, and the
defendant followed him into the room. J.C. described the defendant as an African-
American male who was 5‟8” or 5‟9” tall with dreadlocks “past his shoulders.” At one
point, the defendant grabbed J.C.‟s arm and ordered him to go into T.B.‟s bedroom. J.C.
was able to look at the defendant‟s arm, and he saw a large, green letter “C” tattooed on
the defendant‟s left arm. He saw that the defendant had other tattoos, but he could not
identify them. He testified that the defendant wore a blue bandana tied around his face
that fell down several times, allowing J.C. to see the defendant‟s face from the top of his
lip to his eyes at times during the incident. J.C. testified that he was attempting to pay
close attention to the defendant‟s face “[t]o see if I could see who he was or could I
remember who he was.”

       The men took all of the victims into T.B.‟s bedroom and ordered T.B., P.M., and
J.C. to lie on their stomachs on the bed and to place their hands behind their backs. Mr.
Pointer then put duct tape on their hands, ankles, and mouths. B.M. was in the bedroom,
but the men did not duct tape her. As Mr. Pointer was binding the victims, the defendant
and Pop started to ask the victims where the money was, with the defendant stating,
“[W]here is the money; ya‟ll know where the money is.” T.B. testified that while the
defendant was demanding the money, Pop “was just standing around just watching
everything” and that he appeared to be using a phone or a walkie-talkie to narrate the
unfolding events to someone outside of the residence. All of the victims testified that the
defendant was in close proximity to them while they were in the bedroom and that he was
holding his gun.

        Shortly after duct taping the victims, the men began ransacking the house. T.B.
testified that the men were “going through everything, pulling everything out.” P.M.
testified that the defendant was “[u]sing a lot of profanity, asking us where the money
[was] and mostly he was just tearing up the house.” The defendant found P.M.‟s purse,
and she saw him empty the contents onto the floor. P.M. testified that $400 and a cell
phone were taken from her. Each of the victims testified the defendant was primarily
responsible for the search of the house.

      While the defendant was scouring the residence, Mr. Pointer took P.M. into J.C.‟s
bedroom. He removed the tape from her mouth and started to kiss her. He pulled off her
pajamas and kissed her breasts. He then took down his pants and demanded that P.M.
perform oral sex on him. When she was finished, Mr. Pointer told her that “he was going
                                            3
to do [her] daughter the same way” if P.M. did not tell him where the money was. Mr.
Pointer returned P.M. to T.B.‟s room and took T.B. to J.C.‟s room. When P.M. returned
to the room, Pop was the only man in the room.

       In J.C.‟s bedroom, Mr. Pointer began to sexually assault T.B. During the assault,
the defendant opened the bedroom door, and Mr. Pointer stopped his assault and
pretended as though he was simply talking to T.B. The defendant immediately closed the
bedroom door, and Mr. Pointer resumed his sexual assault. The defendant later opened
the bedroom door a second time and caught Mr. Pointer in the midst of his assault. The
defendant entered the bedroom and said to Mr. Pointer, “[W]hat are you doing, come on
out of there” and exited the bedroom. Mr. Pointer then returned with T.B. to her
bedroom.

        Once the three men and the victims were back in T.B.‟s room, T.B. heard the men
telling a fourth party that they could not find anything and asking if they should leave the
residence. J.C. heard the men say “„that the house was clean,‟” and he observed them
ripping the telephones out of the wall. Pop was speaking with an individual on a walkie-
talkie, and this person told the men to exit the residence. J.C. testified that before the
men left, they instructed the victims not to leave until the men were gone. The men made
off with J.C.‟s cell phone and several dollars off of his dresser, P.M.‟s cell phone and
$400 from her purse, and a cell phone belonging to T.B.

       After the men left, the victims began to assist each other in removing the duct
tape. T.B., whose hands had been freed when Mr. Pointer took her into J.C.‟s bedroom,
called the police. Several officers, including Detective Edmond Strickling, arrived at the
scene. Detective Strickling testified that in 2009, he was working for the Metro Nashville
Police Department in the sex crimes unit. He arrived at B.M.‟s residence and interviewed
P.M., T.B., and J.C. He interviewed the three separately, and each provided the same
general description of the defendant as a African-American male who wore a black
“hoodie”, had dreadlocks “[p]ossibly down to his shoulders,” and a tattoo of the letter
“C” on his forearm. After the interview, P.M. and T.B. went to the hospital for a medical
examination. Detective Strickling took DNA swabs from P.M. to the Tennessee Bureau
of Investigation (“TBI”) to put in the CODIS system for testing. However, he was not
able to develop any other leads in the case, and the case “kind of went cold.”

      Nearly a year and a half after the robbery, on February 14, 2011, T.B. saw the
defendant when both were being booked into jail. The defendant had already been
booked, and T.B. was beginning the booking process. When T.B. saw the defendant, she
immediately recognized him as one of the men who broke into her house. His tattoos
were not visible, but she was able to recognize him based solely upon his facial features.
When the defendant saw her, he “did a double take,” and he approached T.B. to speak
                                             4
with her. He asked T.B. to make a phone call for him, and T.B. told him that she could
not use the phone. The defendant continued to try to speak to her, and eventually a guard
locked the defendant in a separate cell.

        T.B. estimated that she was with the defendant for an hour in jail. When she left,
the defendant handed her a slip of paper with “a lot” of names and telephone numbers.
He asked her to call the numbers to help him get out of jail “before his probation
violation c[a]me up in the system.” T.B. told her mother that she saw the defendant in
jail, but she did not contact Detective Strickling because she did not know how to reach
him.

       In April of 2011, Detective Strickling learned that there had been a CODIS match
from the DNA swab of P.M. that identified Mr. Pointer. Detective Strickling
subsequently contacted P.M. and T.B. and met with them to show them a photograph
lineup that included Mr. Pointer. Each victim viewed the lineup separately. Before
showing them the lineup, Detective Strickling explained “that the suspect may or may not
be in this form, in these photos, don‟t assume that the guilty party is in the photos, the
photo lineup is used in a way to also free up and prove someone‟s innocence as long as –
as well as guilt.” T.B. corroborated these cautionary instructions, testifying that
Detective Strickland told her prior to showing her the lineup that “it‟s a page of people,
they may or may not have committed this crime, it may just be that they‟re eliminating
someone off of here.” Both T.B. and P.M. identified Mr. Pointer from the lineup.

       After viewing the lineup, T.B. informed Detective Strickling that she may have
seen the suspect with a “C” tattooed on his arm while she was in jail. T.B. had attempted
to locate a “Face It” magazine, which contained the mug shots of people who had been
arrested, to find the defendant‟s mug shot, but she was unable to do so. She was unable
to provide Detective Strickling with the piece of paper containing the names and numbers
that the defendant had given her because she had lost it. However, the defendant had
given T.B. his phone number, and Detective Strickling testified that T.B. was able to
provide him with that phone number. Detective Strickling retrieved the records for all of
the African-American males arrested on the same day as T.B. By cross-referencing the
phone number provided by T.B. with the arrest records of February 14, 2011, Detective
Strickling was able to discover that the defendant gave that phone number when he was
booked. Detective Strickling looked through the historical photos of the defendant and
saw that he had a tattoo of the letter “C” on his forearm. He agreed that the photograph
of the defendant matched the description given to him by the victims.

      After finding the photograph of the defendant, Detective Strickling interviewed
Mr. Pointer about the crime. He showed Mr. Pointer a lineup that contained the
defendant‟s photograph, and Mr. Pointer picked the defendant‟s photograph out of the
                                            5
lineup. Mr. Pointer voluntarily provided information about the defendant, using the
defendant‟s first name. He described the defendant as a black male with dreadlocks, and
he told Detective Strickling where the defendant lived and the type of vehicle that he
drove.

       After speaking with Mr. Pointer, Detective Strickling compiled a photographic
lineup that contained the defendant‟s picture. He testified that he did not tell the victims
that the man T.B. had seen in booking was in the lineup or that any of the persons in the
lineup had a tattoo of the letter “C.” He stated that he read the victims the “advisory for
reviewing a photograph form” and explained to the victims that “the guilty party may or
may not be in here, and the purpose of the photo lineup is to free up the innocent as well
as [implicate] the guilty.” T.B. and J.C. confirmed that Detective Strickling gave them
cautionary instructions before showing them the lineup. T.B., J.C., and P.M. each viewed
the lineup separately. T.B., J.C., and Detective Strickling all testified that Detective
Strickling did not direct their attention to a particular photograph. T.B. picked out the
defendant‟s photograph almost immediately after seeing the lineup, and she told
Detective Strickland that she was “[o]ne hundred percent sure” of her identification. J.C.
also selected the defendant‟s photograph, and he believed that he was “75 to 80 percent”
confident in his identification.

        Kirk Pointer testified that he pled guilty to aggravated rape, aggravated sexual
battery, two counts of aggravated robbery, and aggravated burglary stemming from the
incident at the victims‟ home. He stated that he was friends with the defendant and Pop
and had known them for about six months prior to the incident. The men met at Mr.
Pointer‟s aunt‟s house to discuss the crime. He knew the defendant as “Rod” and the
third man as “Pop.” Mr. Pointer recalled that the defendant had dreadlocks and tattoos on
his arms. When asked whose idea it was to commit the robbery, Mr. Pointer testified, “I
think it was -- I think it was they idea.” He believed that the house was selected because
it contained drugs. He did not have any knowledge that drugs were in the house, and he
received this information from the defendant and Pop. He agreed that the District
Attorney did not threaten him or coerce him into pleading guilty and that he did not
receive any promises in exchange for his guilty plea. He agreed that the District Attorney
did not ask him to testify at trial in exchange for a plea deal.

       On cross-examination, Mr. Pointer testified that he had “a lot” of prior felonies.
He agreed that he was facing a potential sentence of life without parole as a result of the
“three strikes rule.” He agreed that he was initially charged with fourteen crimes and that
nine were dismissed after he pled guilty to five. He testified that the defendant may have
had a “C” tattooed on his arm but that he could not recall what was on the defendant‟s
other arm. He testified that he did not attempt to help detectives find Pop because he did
not know where to find him.
                                             6
       Mr. Pointer‟s attorney testified that he had thorough discussions with the District
Attorney about a plea bargain for Mr. Pointer. He agreed that the discussions did not
involve the possibility of Mr. Pointer testifying against any of his co-defendants in the
case.

       Ellard Miller testified that he was the records technician at the Davidson County
Sheriff‟s Office. He authenticated documents that showed that the defendant and T.B.
would have been in the booking area at the same time.

        Dr. Jeffrey Neuschatz testified as an expert in the field of eyewitness
identification. He testified that a lengthy retention interval between an event and a later
viewing of a lineup could be harmful in making an accurate eyewitness identification and
could potentially lead to a mistaken identification. He testified that it was possible that
T.B. could have mistakenly incorporated her encounter with the defendant in jail into her
memory of the robbery. He stated that as a result, T.B. could have been mistaken in her
later identification of the defendant.

       Dr. Neuschatz testified that a high-stress situation decreases a person‟s ability to
make an accurate identification. He discussed “weapon focus,” which is a theory that if a
weapon is present, a person is more likely to be looking at the weapon instead of focusing
on the other aspects of the event. He testified that weapon focus “inhibits people‟s ability
to make accurate identifications.”

       Dr. Neuschatz explained that confidence in an identification did not always
correlate to accuracy in the identification. He testified that confidence was affected by a
variety of factors that were unrelated to the accuracy of an identification or the memory
of a particular event. He also testified that covering a person‟s hairline impaired the
accuracy of an eyewitness identification. He agreed that if a person‟s face were covered
with a bandana, it could affect another person‟s ability to accurately remember the event
and make an identification. He testified that it was more difficult to identify a person
whose face was covered than a person whose face was fully visible.

       Dr. Neuschatz testified that several guidelines for conducting an unbiased lineup
were followed in this case but that several were not followed, particularly the lack of a
“double blind” lineup. He testified that the lineup was not a double blind lineup because
Detective Strickling knew the identity of the suspect. He explained that the guidelines
for unbiased lineups were promulgated by the Department of Justice, but he agreed that
the Department of Justice had not recommended a double blind lineup when the lineup
guidelines were published in 1999. He agreed that the combined effect of a high-stress

                                             7
situation, the presence of weapons, and the covering of faces could have led to a mistaken
identification in this case.

       At the conclusion of the proof, the jury found the defendant guilty of all charges.
       At the sentencing hearing, the State agreed that the defendant was a Range I
offender. The State gave a victim impact statement on behalf of the victims. The
statement said that both P.M. and T.B. were still suffering as a result of the defendant‟s
crimes. Both P.M. and T.B. were receiving counseling as a result of the robbery, and the
victims wished for the court to impose the maximum sentence possible.
       The defendant took the stand to read a letter “explaining that [he was] sorry about
what happened.” He stated that he was sorry for “the situation” that the victims
experienced on the evening of the incident. He apologized for forcing the victims to re-
live the incident by testifying at trial. The defendant claimed that he was “just . . .
stressed trying to get back to [his] family.” He stated that he “made a mistake” and
wished that he “could make a change for his mistake.” When asked why he wanted to
apologize, the defendant responded, “Wrong place at the wrong time.” He testified that
he was asking the trial court to “have mercy” on him and to give him “a chance to get
back to his family.”
       The trial court allowed the State to cross-examine the defendant. When asked if
he admitted that he committed the crime, the defendant said, “No, I didn‟t commit a
crime.” He stated that he did not commit the crimes for which he was convicted and that
he did not know Mr. Pointer or Pop prior to the incident. He testified that he wanted to
apologize because “[i]f I‟m being accused of a crime, at least I want to apologize for
what‟s going on.” He agreed that he wished to apologize for the fact that he was accused
of a crime but maintained that he did not commit the crime. He admitted that he was on
probation for several felony convictions in Georgia the night that the incident occurred.
       The trial court stated that it considered the evidence presented at trial and at the
sentencing hearing, the presentence report, the sentencing principles embodied in
Tennessee Code Annotated section 40-35-103, the arguments made as to the length of the
sentence that should be imposed, the nature and characteristics of the criminal conduct
involved, the evidence and information offered on enhancing and mitigating factors, the
testimony of the defendant on his own behalf at the sentencing hearing, the defendant‟s
potential for rehabilitation or treatment, as well as the general purposes for which the
Sentencing Reform Act was enacted.
       The trial court found that the defendant was a violent Range I offender for the
aggravated kidnapping convictions and a standard Range I offender for the remaining
convictions. The court found that enhancement factor one, the defendant‟s prior criminal
history, applied because the defendant had prior felony convictions from Georgia,
                                           8
numerous misdemeanor convictions from Davidson County, and several crimes that he
committed before he was arrested on the instant charges. The court found that
enhancement factor two, that the defendant was the leader in the commission of an
offense, applied to the robberies because Mr. Pointer appeared to be focused on sexually
assaulting the victims while the defendant “took the lead role” in robbing the victims.
The court applied enhancement factor eight, that the defendant failed to comply with
conditions of a sentence involving release into the community, because the defendant was
on probation for his felony convictions in Georgia when he committed the instant crimes.
The court found that enhancement factor nine, the employment of a firearm during the
commission of a dangerous offense, applied to the aggravated burglary. For the
aggravated burglary, the court also found that the defendant had no hesitation about
committing a crime where the risk to human life was high, as the defendant broke into the
home, saw B.M. in the living room, and proceeded to commit the other offenses instead
of leaving the premises. The court also found that enhancement factor thirteen, that the
defendant was on probation at the time of the offenses, applied because he was on
probation from Georgia. The court found that no mitigating factors were applicable.
        The trial court found that the offenses committed by the defendant were severe
offenses and that he possessed a criminal history “evincing a clear disregard for the laws
and morals of society.” The court noted that the defendant “routinely became a fixture
within the criminal justice system,” once he became an adult. The court found that past
efforts at rehabilitation for the defendant had failed, reiterating that the defendant was on
probation when he committed the instant offenses. The court found that confinement was
the least severe measure necessary to achieve the purpose for which the sentence was
imposed. The court found that confinement was necessary to avoid depreciating the
seriousness of the offenses and to protect society, noting that “home invasions [were]
extremely serious.” The court found that confinement was also necessary to protect
society by incarcerating a defendant with a lengthy history of criminal conduct and a
propensity to continue to engage in criminal activities. The court observed that the
majority of the defendant‟s convictions were for non-violent crimes but that his criminal
conduct was continually ongoing The court found that less restrictive measures of
punishment had previously been applied to the defendant without success.
      The trial court sentenced the defendant to six years for the aggravated burglary
conviction, four years3 for the possession of a firearm with the intent to go armed during
the commission of a dangerous felony conviction, twelve years for each of the aggravated
kidnapping convictions, twelve years for the aggravated robbery convictions, and six

        3
           At the sentencing hearing, the trial court stated that it was imposing a six-year sentence for the
possession of a weapon during the commission of a dangerous felony. However, the judgment reflects
that the court imposed a four-year sentence with a mandatory minimum length of three years. See T.C.A.
§ 39-17-1324(g)(1) (2010).
                                                     9
years for the aggravated assault conviction. The trial court ordered the firearm sentence
to be served consecutively to the sentence for aggravated burglary. The court ordered the
kidnapping sentences to be served concurrently with each other but consecutively to the
firearm sentence. The court ordered the aggravated robbery sentences and aggravated
assault sentences to be served concurrently with each other but consecutively to the
kidnapping sentences. The effective length of the sentence was thirty-four years.4
        The court found that there was a substantial basis to justify consecutive sentencing
because the defendant had a record of criminal activity and because he was a dangerous
offender whose behavior indicated little or no regard for human life and who had no
hesitation about committing a crime when the risk to human life was high. The court
found that the circumstances surrounding the offenses were aggravated. The court found
that even if the defendant was not a direct participant in the sexual assaults, he knew that
they were occurring and did nothing to stop them. The court found that an extensive
period of confinement was necessary to protect society from the defendant‟s
unwillingness to lead a productive life and that he resorted to criminal activity to further
his anti-societal lifestyle. The court found that the aggregate length of the sentence was
reasonably related to the offenses for which the defendant was convicted.
        The defendant filed an untimely motion for new trial. The certificate of service on
the motion stated that the motion was filed on December 14, 2012, which would have
been within the thirty-day time period required by Tennessee Rule of Criminal Procedure
33(b). However, the motion was not actually filed until January 22, 2013. On February
21, 2013, the petitioner filed a “Motion to Dismiss Trial Counsel on the Grounds of
Ineffective Assistance of Counsel and Conflict of Interest.” New counsel was
subsequently appointed and filed an amended motion for new trial on September 11,
2013. The trial court held a hearing, after which it denied the motion. It appears that
neither the court, the State, nor the defendant was aware that the initial motion for new
trial was untimely filed. New counsel filed a notice of appeal and discovered during the
briefing process that the initial motion was untimely. Counsel filed a motion to
voluntarily withdraw the appeal, which this court granted. Counsel subsequently filed a
petition for post-conviction relief seeking a delayed appeal on the grounds that trial
counsel was ineffective for failing to timely file the motion for new trial. The trial court
granted the motion and granted the defendant a delayed motion for new trial and direct
appeal. New counsel timely filed a delayed motion for new trial, and the trial court
denied the motion. The defendant has appealed this denial, and we proceed to consider
his claims.



        4
           At the sentencing hearing, the trial court stated that the aggregate length of the sentence was
thirty-six years.
                                                   10
                                       ANALYSIS


                               I. Sufficiency of the Evidence


       The defendant argues that the evidence is insufficient to sustain his convictions for
aggravated kidnapping. He contends that the confinement that constituted the aggravated
kidnapping was incidental to the actions that constituted the rape and robbery of the
victims.
       When a defendant challenges the sufficiency of the evidence, the relevant question
for this court is “whether, after viewing the evidence in the light most favorable to the
State, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). On appeal,
“„the State is entitled to the strongest legitimate view of the evidence and to all
reasonable and legitimate inferences that may be drawn therefrom.‟” State v. Elkins, 102
S.W.3d 578, 581 (Tenn. 2003) (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn.
2000)). Therefore, this court will not re-weigh or reevaluate the evidence. State v.
Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Instead, it is the trier of fact,
not this court, who resolves any questions concerning “the credibility of witnesses, the
weight and value to be given the evidence, as well as all factual issues raised by the
evidence.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). A guilty verdict removes
the presumption of innocence and replaces it with a presumption of guilt. State v. Evans,
838 S.W.2d 185, 191 (Tenn. 1992). The burden is then shifted to the defendant on appeal
to demonstrate why the evidence is insufficient to support the conviction. State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). This court applies the same standard of
review regardless of whether the conviction was predicated on direct or circumstantial
evidence. State v. Dorantes, 331 S.W.3d 370, 381 (Tenn. 2011).


        In State v. White, 362 S.W.3d 559, 578 (Tenn. 2012), our supreme court overruled
the line of cases that required a separate due process analysis to analyze the sufficiency of
the evidence of a kidnapping conviction and an accompanying felony. The court held
that the inquiry of whether the removal or confinement of the victim was essentially
incidental to the accompanying felony “is a question for the jury after appropriate
instructions, which appellate courts review under a sufficiency of the evidence standard
as the due process safeguard.” Id. at 562. The court reasoned that “[t]he jury, whose
primary obligation is to ensure that a criminal defendant has been afforded due process,
must evaluate the proof offered at trial and determine whether the State has met its
burden.” Id. at 577. The court opined that an appellate court‟s role in evaluating the
                                             11
sufficiency of the evidence “qualifies as the ultimate component of this constitutional
safeguard.” Id. at 578.
        The court promulgated a set of jury instructions to “ensure that juries return
kidnapping convictions only in those instances in which the victim‟s removal or
confinement exceeds that which is necessary to accomplish the accompanying felony.”
Id. In order for the jury to determine whether the elements of aggravated kidnapping
were established beyond a reasonable doubt, there must be “a determination of whether
the removal or confinement is, in essence, incidental to the accompanying felony or, in
the alternative, is significant enough, standing alone, to support a conviction.” Id.
       The defendant does not contend that the trial court failed to provide the jury with
the White instructions. Therefore, we review the issue to determine if the evidence was
sufficient for a rational trier of fact to have found beyond a reasonable doubt that the
confinement was not essentially incidental to the aggravated robbery.
       Aggravated kidnapping is defined as the knowing and unlawful removal or
confinement of another “so as to interfere substantially with the other‟s liberty” that is
committed “[w]hile the defendant is in possession of a deadly weapon or threatens the
use of a deadly weapon.” T.C.A. § 39-13-302, -304(a)(5) (2010).
       Aggravated robbery “is the intentional or knowing theft of property from the
person of another by violence or by putting the person in fear” that is “[a]ccomplished
with a deadly weapon or by display of any article used or fashioned to lead the victim to
reasonably believe it to be a deadly weapon.” T.C.A. § 39-13-401(a), -402(a)(1).
       Viewing the evidence in the light most favorable to the State, the proof shows that
the defendant and two other men kicked in the door of B.M.‟s home and entered the
residence carrying guns. T.B. and P.M. entered the living room, where Mr. Pointer was
aiming a gun at B.M.‟s head. Rather than restraining the family in the living room, the
men took T.B., P.M., and B.M. into T.B.‟s room at gunpoint, and the defendant took J.C.
at gunpoint from his bedroom and into T.B.‟s bedroom. In the bedroom, T.B., P.M., and
J.C. were forced to lie on their stomachs on the bed while their hands, feet, and mouths
were bound with duct tape. Once the victims were bound, the defendant then ransacked
the house, and his gun was visible for the duration of the incident, which lasted about
thirty minutes. After taking the victims‟ cell phones and money from P.M.‟s purse, the
defendant continued to search the house while the victims were restrained and held at
gunpoint. Before exiting the residence, the defendant and the others ripped the
telephones out of the wall and instructed the victims not to leave until the men were gone.
Once the men were gone, the victims were able to free themselves from the duct tape and
call the police. We conclude that the evidence was sufficient to show that the removal
and confinement of the victims exceeded that necessary to effectuate the aggravated
robbery. The defendant is not entitled to any relief.
                                             12
                                        II. Motion to Suppress
       The defendant argues that the trial court erred in denying his motion to suppress
the photographic lineup. Specifically, he contends that the identification procedure was
unduly suggestive and that the totality of the circumstances weighs against a finding that
the identifications were reliable.
        At the motion to suppress hearing, T.B., J.C., and Detective Strickling testified.
T.B. and J.C. provided the same description of the incident and physical description of
the defendant as they did at trial. J.C. estimated that although he saw the defendant for
only thirty seconds in the living room, the entire incident lasted for twenty-five to thirty
minutes, and he was able to see the defendant for a total of twenty or twenty-five
minutes. T.B. testified that the lights were on in the home during the robbery and that she
felt as though she was able to get a good look at the defendant‟s visible features. She
testified that before she viewed the photographic lineup with the defendant‟s photograph,
Detective Strickling told her that “the person can or cannot be on the paper, but just look
at it and see if [she] can -- if he looks like the guy.” She stated that Detective Strickling
did not direct her attention to a particular photograph, and she did not recall that there
was anything unusual about the photographs. She did not recall one of the photographs
in the lineup being larger than the others. She immediately selected the defendant‟s
photograph, and she felt “a hundred percent” certain in her identification. She testified
that Detective Strickling did not show her the defendant‟s tattoo and that she did not
know whether any of the individuals in the photograph lineup had a tattoo.
         J.C. testified that he was shown a photographic lineup in the kitchen of his home.
He stated that he was alone in the kitchen when he viewed the lineup. He testified that a
detective told him that “he was going to show [J.C.] a picture of guys and the guy that he
might not be on there, but he told [J.C.] stop and try [his] hardest to see if [he] can find
the guy.” He stated that he was never told that one of the individuals had tattoos and that
his attention was not directed to a particular suspect in the lineup. J.C. testified that there
was nothing particular about the lineup that caused him to identify a photograph. He
testified that all of the heads in the photographs in the lineup were the same size and
taken from the same angle. He was able to identify the defendant from the lineup, and he
felt “75, 80” percent sure of his identification. Detective Andrew Strickland5 testified
that he interviewed T.B., P.M., and J.C. at the scene of the crime. He stated that all three
victims gave the same general description of the suspects. The defendant was described

        5
           At the suppression hearing, the record indicates that the detective‟s name was “Andrew
Strickland,” but the trial transcript indicates that he gave his name as “Edmond Strickling.” Despite the
discrepancy, it appears that the individual who testified at the suppression hearing was the same
individual who testified at trial.
                                                   13
as wearing a hoodie over his head, having dreadlocks, and a tattoo of the cursive letter
“C” on his forearm. The victims described the defendant as “medium height.” He
testified that a patrol officer would have included the description in the patrol report and
that the description in the report stated that the defendant was “[f]ive-eight, 170 pounds,
black hair, brown eyes.” Detective Strickland agreed that the description included that
the defendant had dreadlocks and the tattoo of the letter “C.” He agreed that the
description was similar to that of the defendant.
        Detective Strickland testified that he received a CODIS hit on the DNA recovered
from P.M. that identified Mr. Pointer as a suspect. He met with T.B. and P.M. to show
them a lineup, and at this meeting T.B. informed him that she had seen the defendant in
jail. He identified the date that she was arrested and cross-referenced it with every male
that was arrested that day. He identified the defendant and found that he matched the
description given by the victims. When he later interviewed Mr. Pointer, he brought a
photograph of the defendant. Mr. Pointer identified the defendant from the photograph
and stated that his name was “Rod.” Detective Strickland compiled a photograph lineup
containing the defendant‟s photograph and showed it to the three victims. He testified
that the photographs in the lineup were in black and white. At the time that he compiled
the lineup, the police department was in the process of activating a new operating system.
As a result of the change, Detective Strickland either did not have access to all of the
photographs previously in the database, or they had been deleted. Law enforcement were
learning how to input driver‟s license photographs and jail photographs into the same
lineups, and some of the driver‟s license and jail photographs had different backgrounds.
In order to avoid drawing attention to the color photographs, Detective Strickland made
all of the photographs black and white. He stated that he attempted to include
photographs of individuals that matched the defendant‟s description. He testified that he
showed the lineup to each of the victims separately.
       Detective Strickland testified that he read the victims the photograph identification
form. He explained to the victims that “they‟re going to be looking at photos that the
guilty person may or may not be in here[;] it could also be used to eliminate suspects if
there are any suspects.” He testified that he did not tell T.B. prior to the lineup that he
had discovered the person she saw in booking or that the person had a tattoo of the letter
“C.” He did not tell any of the victims that he had identified the person T.B. saw in
booking or that he matched the description of one of their assailants. He testified that
both T.B. and J.C. selected the defendant‟s photograph. He stated that T.B. was “[a]
hundred percent” confident in her identification and that J.C. was eighty percent
confident.
      On cross-examination, Detective Strickland testified that he was not provided with
a description of the color of the defendant‟s tattoo. He agreed that there was a
photograph of the tattoo in the police database. He testified that the heads of the
                                            14
individuals in the defendant‟s photograph lineup were all the same size. The court
examined the lineup and observed that in photographs three and four, “the heads seem to
be a little bit closer because the upper body is not showing[.]” Photograph four was the
defendant‟s photograph.
        The findings of fact made by the trial court at the hearing on a motion to suppress
are binding upon this court unless the evidence contained in the record preponderates
against them. State v. Ross, 49 S.W.3d 833, 839 (Tenn. 2001). The prevailing party is
entitled to the strongest legitimate view of the evidence and all reasonable and legitimate
inferences that may be drawn from that evidence. State v. Hicks, 55 S.W.3d 515, 521
(Tenn. 2001). However, the application of the law to the facts is a question of law that
this court reviews de novo. State v. Daniel, 12 S.W.3d 420, 423 (Tenn. 2000). “Absent a
showing by the defendant that the evidence preponderates against the judgment of the
trial court, this court must defer to the ruling of the trial court.” State v. Cribbs, 967
S.W.2d 773, 795 (Tenn.1998).
        A conviction challenged on the grounds of an improper photograph lineup “will be
set aside on that ground only if the photographic identification procedure was so
impermissibly suggestive as to give rise to a very substantial likelihood of irreparable
misidentification.” Simmons v. United States, 390 U.S. 377, 384 (1968). In Neil v.
Biggers, 409 U.S. 188, 198-200 (1972), the United States Supreme Court promulgated a
two-part analysis to determine whether a pretrial photograph identification procedure
violated a defendant‟s due process rights. First, the court must consider whether the
lineup was unnecessarily suggestive. Id. at 198. Second, if the court finds that the lineup
was suggestive, it must consider “whether under the „totality of the circumstances‟ the
identification was reliable even though the confrontation procedure was suggestive.”
Biggers, 409 U.S. at 199.
        In examining the totality of the circumstances, courts should consider: (1) the
opportunity of the witness to view the criminal at the time of the crime; (2) the witness‟
degree of attention; (3) the accuracy of the witness‟ prior description of the criminal; (4)
the level of certainty demonstrated by the witness at the confrontation; and (5) the length
of time between the crime and the confrontation. Biggers, 409 U.S. at 199-200. It is not
necessary to consider the totality of the circumstances if the trial court finds that the
identification procedure was not unnecessarily suggestive. State v. Butler, 795 S.W.2d
680, 686 (Tenn. Crim. App. 1990).
       We have examined the lineups shown to T.B., P.M., and J.C. The array includes
six photographs of younger African-American males, all of whom have dreadlocks that
are similar in length. The photographs are generally similar in size, although the heads of
the suspects in two photographs, including the one of the defendant, appear closer to the
camera because the upper bodies of the suspects are not visible. However, this size
                                            15
difference is not pronounced. Additionally, one of the photographs, not containing the
defendant, is visibly darker than the other five. The differences in the photographs are
slight, and we conclude that the photographs were not so “grossly dissimilar” as to render
the lineup unnecessarily suggestive. See State v. Edwards, 868 S.W.2d 682, 694 (Tenn.
Crim. App. 1993).
        However, even if the lineup were unnecessarily suggestive, the totality of the
circumstances indicates that the identification was reliable. Both T.B. and J.C. testified
that they each were able to see the defendant for about fifteen or twenty minutes during
the incident and that the defendant was in close proximity to them while the victims were
in T.B.‟s bedroom. The defendant‟s bandana slipped off of his face several times during
the incident, and the victims testified that they were able to see the majority of his face.
Both victims testified that they focused on the defendant‟s physical features in hopes of
later identifying him. Both victims described the defendant as being slightly taller than
5‟7”, with a medium physical build and shoulder length dreadlocks, and this physical
description matched that of the defendant. The victims also identified a tattoo of the
letter “C” on the defendant‟s arm, and Detective Strickling testified that the defendant
had such a tattoo. Although the victims first viewed the lineup over a year and a half
after the crime, T.B. immediately identified the defendant and stated that she was one
hundred percent certain in her identification. J.C. also identified the defendant in the
lineup and testified that he was seventy-five to eighty percent confident in his
identification. T.B., J.C., and Detective Strickling all testified that Detective Strickling
did not direct their attention to a particular photograph and that nothing other than a
recognition of the defendant caused them to select the photograph of the defendant.
Based on the totality of the circumstances, we conclude that the photograph lineup was
sufficiently reliable, and the defendant is not entitled to any relief.
                                      III.   Sentencing
       The defendant argues that the trial court erred in imposing his sentence.
Specifically, he contends that the trial court misapplied an enhancement factor and that
consecutive sentencing was not the least severe measure necessary to accomplish the
purpose for imposing the sentence.


       This court reviews challenges to the length of a sentence under an abuse of
discretion standard, “granting a presumption of reasonableness to within-range
sentencing decisions that reflect a proper application of the purposes and principles of our
Sentencing Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). The court will
uphold the sentence “so long as it is within the appropriate range and the record
demonstrates that the sentence is otherwise in compliance with the purposes and
principles listed by statute.” Id. at 709-10. The misapplication of an enhancement or
                                             16
mitigating factor by the trial court “does not invalidate the sentence imposed unless the
trial court wholly departed from the 1989 Act, as amended in 2005.” Id. at 706. A
sentence imposed by the trial court that is within the appropriate range should be upheld
“[s]o long as there are other reasons consistent with the purposes and principles of
sentencing as provided by statute.” Id.
       After the trial court establishes the appropriate range of the sentence, the court
must consider the following factors to determine the specific length of the sentence: (1)
the evidence, if any, received at trial and at the sentencing hearing; (2) the presentence
report; (3) the principles of sentencing and arguments as to sentencing alternatives; (4)
the nature and characteristics of the criminal conduct involved; (5) evidence and
information offered by the parties on the applicable enhancement and mitigating factors;
(6) any statistical information provided by the administrative office of the courts as to
sentencing practices for similar offenses in Tennessee; and (7) any statement the
defendant wishes to make in his own behalf about sentencing. T.C.A. § 40-35-210(a),
(b)(1)-(7).
        The defendant argues that the trial court should not have applied enhancement
factor two. The record reflects that the defendant informed the other men that they were
in the correct house after he identified T.B.‟s sister‟s boyfriend in a photograph. The
victims testified that the defendant was continually asking where the money was, that he
was the individual who was primarily responsible for searching the house, and that he
emptied the contents of P.M.‟s purse onto the ground. As the trial court found, Mr.
Pointer‟s primary objective appeared to be the sexual assault of the victims while the
defendant appeared to take the lead role in the robbery. Further, we note that this
enhancement factor “does not require that the defendant be the sole leader but rather that
he be „a leader,‟ and as a result both of two criminal actors may qualify for enhancement
under this factor.” State v. Freeman, 943 S.W.2d 25, 30-31 (Tenn. Crim. App. 1996)
(citing State v. Hicks, 868 S.W.2d 729, 731 (Tenn. Crim. App. 1993). The record
supports the finding that the defendant was a leader of a criminal offense involving two
or more criminal actors, and he is not entitled to any relief.


       The defendant also argues that the trial court erred in imposing consecutive
sentences. He contends that his effective sentence of thirty-four years was not the least
severe measure necessary to achieve the purposes of the imposed sentence.
        A trial court‟s decision to impose consecutive sentencing is reviewed under an
abuse of discretion standard accompanied by a presumption of reasonableness, so long as
the trial court states for the record that the defendant falls into one of seven categories
enumerated in Tennessee Code Annotated section 40-35-115(b). State v. Pollard, 432
S.W.3d 851, 861 (Tenn. 2013). A court may impose consecutive sentences if it finds that
                                              17
the defendant is “a dangerous offender whose behavior indicates little or no regard for
human life and no hesitation about committing a crime in which the risk to human life is
high.” T.C.A. § 40-35-115(b)(4). In order to impose consecutive sentences on this basis,
the trial court must also “conclude that the evidence has established that the aggregate
sentence is „reasonably related to the severity of the offenses‟ and „necessary in order to
protect the public from further criminal acts.‟” Pollard, 432 S.W.3d. at 863 (quoting State
v. Wilkerson, 905 S.W.2d 933, 938 (Tenn. 1995)). “So long as a trial court properly
articulates reasons for ordering consecutive sentences, thereby providing a basis for
meaningful appellate review, the sentences will be presumed reasonable and, absent an
abuse of discretion, upheld on appeal.” Id. at 862.
        The trial court found that the defendant was a dangerous offender and
appropriately considered the Wilkerson factors. The court noted that home invasions
were “extremely serious” and found that confinement was necessary to avoid
depreciating the seriousness of the defendant‟s crime. The trial court also found that
confinement was necessary to protect the public, citing to the defendant‟s prior criminal
history and propensity to continue his criminal activities. The court additionally
observed that less restrictive measures had previously been applied to the defendant
without success. The record supports the findings of the trial court, and we conclude that
the trial court properly imposed consecutive sentences.
       Although the trial court properly considered the enhancement factors and imposed
consecutive sentencing, we note that there is a discrepancy between the sentencing
hearing and the judgment of conviction for Count 9, possession of a firearm with the
intent to go armed during the commission of a dangerous felony. At the sentencing
hearing, the trial court stated that it was imposing a six-year sentence for the conviction.
The judgment of conviction reflects that the defendant received a four-year sentence. In
order to clarify this discrepancy, we remand the case for resentencing as to Count 9. We
also note that the judgment erroneously lists the code provision for the conviction offense
as Tennessee Code Annotated section 39-17-1417 instead of 39-17-1324. Therefore, we
also remand the case for the entry of a corrected judgment reflecting the proper code
section for the conviction offense.
                                       CONCLUSION
       Based upon the foregoing, we affirm the judgments of the trial court and remand
the case for resentencing as to Count 9.




                                                 _________________________________
                                                 JOHN EVERETT WILLIAMS, JUDGE
                                            18